OPINION
By WILLIAMS, J.
It is clear that the so-called fee which a traffic violator is permitted to pay. within 48 hours, and thereby be released from prosecution for a traffic violation, is not a bill due the city within the meaning of the language of the scrip ordinance. The City could not maintain an action against a; traffic violator for such fee. He simply had the privilege of making such a payment in money within the prescribed time to avoid a prosecution and the penalty or fine which could be imposed upon conviction. The so-called fee of $1.00 is in itself in the nature of a penalty or forfeiture and could not be set off as a “Bill” against scrip owned and held by the traffic violator.
Petition dismissed and writ of mandamus refused.
RICHARDS and LLOYD, JJ, concur.